DETAILED ACTION

Applicants’ response filed 3/11/2022 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Rejections under 35 USC 112 are maintained in view of amendments and remarks made herein. 
Rejections under 35 USC 101 are maintained in view of amendments and remarks made herein. 
Double patenting rejection is maintained. 
Application is pending. 

Response to Arguments
Applicants’ arguments filed 3/11/2022 have been fully considered but they are not persuasive. See prior office action for complete details in view of remarks made herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:

    PNG
    media_image1.png
    584
    642
    media_image1.png
    Greyscale

The claim states to perform SCL parallel decoding on received data that has P groups of bits. L1 decoding paths are selected for an (i-1)th group of bits wherein the (i-1)th group is selected from the P groups. Then the claim states to determine L3 decoding paths for each of the L1 decoding paths “…wherein L3 is a positive integer and wherein L3 < 2^n wherein n is positive integer greater than or equal to 1, wherein n is quantity of information bits in an ith group of to-be-decoded bits, wherein the ith group of to-be-decoded bits is selected from the P groups of to-be-decoded bits and is a subsequent group of the (i-1)th group of to be decoded bits…”
If L3 is a positive integer then how is L3 < 2^n  when n is positive integer and n is the quantity of information bits in an ith group?
If n is 1, for example, then would L3 be less than 2? In this case L1 would be equal to L3—both L1 and L3 equal to 1? How is this possible? 
It is still not clear how the first L1 decoding paths are selected and how the second L3 decoding paths are selected? 
It is not clear why the claim jumps from L1 to L3 decoding paths. What about L2 decoding paths? 
The claim has contradicting limitations. 
Then the claim states to determine at least one reserved decoding path of the ith group of the to-be-decoded bits from the L1xL3 third decoding paths. 
This limitation is confusing. What are the third decoding paths? This does not make sense. If the L3 decoding paths are selected from the L1 decoding paths then how are the third decoding paths a multiple of L1 and L3? Essential elements are missing from the claim. 
What exactly is the reserved decoding path and how is it determined? 
How is the ith group used for decoding in conjunction with the (i-1)th group? 
How are the results of the ith group used from the reserved path when the ith path is not even used for the determining the L1 and L3? 
Essential elements are missing from the claims. 
Independent claim 11 is rejected for similar reasons and needs clarification and corrections as well. Respective dependent claims 2-10 and 12-20 are rejected at least based on dependency. 
Corrections are requested. 

Regarding rejections under 35 USC 101: 
	Applicants contend the claims are statutory because they are an improvement to the field of channel coding and decoding in a communication device. The Examiner respectfully disagrees and would like to point out that nowhere in the claim does it recite any type of communication device. Applicants are advised to incorporate tangible hardware devices into the claim language. Therefore the claims remain non-statutory under 35 USC 101. 

Regarding rejections under Double patenting: 
	These rejections are maintained as a terminal disclaimer has not been filed. See prior office action for details. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are welcome to look as the cited prior art which teaches to select multiple successive paths for decoding. Prior art rejections may be applied once it is clear what the claims are stating. Prior rejections are maintained. Applicants are encouraged to formulate claim language that clearly defines the novelty of the Application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/
Primary Examiner, Art Unit 2112